


109 HR 6237 IH: Act to Save America’s

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6237
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Ms. Eshoo (for
			 herself, Mrs. Maloney,
			 Mr. Ackerman,
			 Mr. Andrews,
			 Ms. Baldwin,
			 Ms. Berkley,
			 Mr. Bishop of New York,
			 Ms. Corrine Brown of Florida,
			 Mr. Brown of Ohio,
			 Mrs. Capps,
			 Mr. Capuano,
			 Ms. Carson,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Clyburn, Mr.
			 Conyers, Mr. Crowley,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Ms. DeLauro,
			 Mr. Emanuel,
			 Mr. Engel,
			 Mr. Evans,
			 Mr. Farr, Mr. Filner, Mr.
			 Frank of Massachusetts, Mr.
			 Grijalva, Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Honda, Mr.
			 Israel, Ms. Jackson-Lee of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Kennedy of Rhode
			 Island, Mr. Kucinich,
			 Mr. Langevin,
			 Mr. Lantos,
			 Mr. Larson of Connecticut,
			 Ms. Lee, Mr. Lewis of Georgia,
			 Mr. Lipinski,
			 Ms. Zoe Lofgren of California,
			 Mr. Lynch,
			 Mrs. McCarthy,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. McNulty,
			 Mr. Meehan,
			 Mr. Meeks of New York,
			 Mr. Miller of North Carolina,
			 Mr. George Miller of California,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Olver,
			 Mr. Owens,
			 Mr. Pallone,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Rothman,
			 Mr. Rush, Mr. Schiff, Ms.
			 Schwartz of Pennsylvania, Mr.
			 Serrano, Mr. Shays,
			 Ms. Slaughter,
			 Ms. Solis,
			 Mr. Stark,
			 Mrs. Tauscher,
			 Mr. Tierney,
			 Mr. Towns,
			 Mr. Van Hollen,
			 Mr. Waxman,
			 Mr. Wexler,
			 Ms. Woolsey,
			 Mr. Wynn, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Forest and Rangeland Renewable Resources
		  Planning Act of 1974 and related laws to strengthen the protection of native
		  biodiversity and ban clearcutting on Federal land, and to designate certain
		  Federal land as Ancient forests, roadless areas, watershed protection areas,
		  and special areas where logging and other intrusive activities are
		  prohibited.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Act to Save America’s
			 Forests.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents
					Sec. 2. Findings and purposes
					Title I—Land management
					Sec. 101. Committee of scientists
					Sec. 102. Continuous forest inventory
					Sec. 103. Administration and management
					Sec. 104. Conforming amendments
					Title II—Protection for Ancient forests, roadless areas,
				watershed protection areas, and special areas
					Sec. 201. Findings
					Sec. 202. Definitions
					Sec. 203. Designation of special areas
					Sec. 204. Restrictions on management activities in Ancient
				forests, roadless areas, watershed protection areas, and special
				areas
					Title III—Effective date
					Sec. 301. Effective date
					Sec. 302. Effect on existing contracts
					Sec. 303. Wilderness Act exclusion
					Title IV—Giant sequoia national monument
					Sec. 401. Findings
					Sec. 402. Definitions
					Sec. 403. Additions to Giant Sequoia National
				Monument
					Sec. 404. Transfer of administrative jurisdiction over the
				Giant Sequoia National Monument
					Sec. 405. Additions to the Sierra National Forest and Inyo
				National Forest
					Sec. 406. Authorization of appropriations
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)Federal agencies
			 that permit clearcutting and other forms of even-age logging operations include
			 the Forest Service, the United States Fish and Wildlife Service, and the Bureau
			 of Land Management;
				(2)clearcutting and
			 other forms of even-age logging operations cause substantial alterations in
			 native biodiversity by—
					(A)emphasizing the
			 production of a limited number of commercial species, and often only a single
			 species, of trees on each site;
					(B)manipulating the
			 vegetation toward greater relative density of the commercial species;
					(C)suppressing
			 competing species; and
					(D)requiring the
			 planting, on numerous sites, of a commercial strain of the species that reduces
			 the relative diversity of other genetic strains of the species that were
			 traditionally located on the same sites;
					(3)clearcutting and
			 other forms of even-age logging operations—
					(A)frequently lead to
			 the death of immobile species and the very young of mobile species of wildlife;
			 and
					(B)deplete the
			 habitat of deep-forest species of animals, including endangered species and
			 threatened species;
					(4)(A)clearcutting and other
			 forms of even-age logging operations—
						(i)expose the soil to direct sunlight
			 and the impact of precipitation;
						(ii)disrupt the soil surface;
						(iii)compact organic layers;
			 and
						(iv)disrupt the run-off restraining
			 capabilities of roots and low-lying vegetation, resulting in soil erosion, the
			 leaching of nutrients, a reduction in the biological content of soil, and the
			 impoverishment of soil; and
						(B)all of the consequences described in
			 subparagraph (A) have a long-range deleterious effect on all land resources,
			 including timber production;
					(5)clearcutting and
			 other forms of even-age logging operations aggravate global climate change
			 by—
					(A)decreasing the
			 capability of the soil to retain carbon; and
					(B)during the
			 critical periods of felling and site preparation, reducing the capacity of the
			 biomass to process and to store carbon, with a resultant loss of stored carbon
			 to the atmosphere;
					(6)clearcutting and
			 other forms of even-age logging operations render soil increasingly sensitive
			 to acid deposits by causing a decline of soil wood and coarse woody
			 debris;
				(7)a
			 decline of solid wood and coarse woody debris reduces the capacity of soil to
			 retain water and nutrients, which in turn increases soil heat and impairs
			 soil’s ability to maintain protective carbon compounds on the soil
			 surface;
				(8)clearcutting and
			 other forms of even-age logging operations result in—
					(A)increased stream
			 sedimentation and the silting of stream bottoms;
					(B)a decline in water
			 quality;
					(C)the impairment of
			 life cycles and spawning processes of aquatic life from benthic organisms to
			 large fish; and
					(D)as a result of the
			 effects described in subparagraphs (A) through (C), a depletion of the sport
			 and commercial fisheries of the United States;
					(9)clearcutting and
			 other forms of even-age management of Federal forests disrupt natural
			 disturbance regimes that are critical to ecosystem function;
				(10)clearcutting and
			 other forms of even-age logging operations increase harmful edge effects,
			 including—
					(A)blowdowns;
					(B)invasions by weed
			 species; and
					(C)heavier losses to
			 predators and competitors;
					(11)by reducing the
			 number of deep, canopied, variegated, permanent forests, clearcutting and other
			 forms of even-age logging operations—
					(A)limit areas where
			 the public can satisfy an expanding need for recreation; and
					(B)decrease the
			 recreational value of land;
					(12)clearcutting and
			 other forms of even-age logging operations replace forests described in
			 paragraph (11) with a surplus of clearings that grow into relatively
			 impenetrable thickets of saplings, and then into monoculture tree
			 plantations;
				(13)because of the
			 harmful and, in many cases, irreversible, damage to forest species and forest
			 ecosystems caused by logging of Ancient and roadless forests, clearcutting, and
			 other forms of even-age management, it is important that these practices be
			 halted based on the precautionary principle;
				(14)human beings
			 depend on native biological resources, including plants, animals, and
			 micro-organisms—
					(A)for food,
			 medicine, shelter, and other important products; and
					(B)as a source of
			 intellectual and scientific knowledge, recreation, and aesthetic
			 pleasure;
					(15)alteration of
			 native biodiversity has serious consequences for human welfare, as the United
			 States irretrievably loses resources for research and agricultural, medicinal,
			 and industrial development;
				(16)alteration of
			 biodiversity in Federal forests adversely affects the functions of ecosystems
			 and critical ecosystem processes that—
					(A)moderate
			 climate;
					(B)govern nutrient
			 cycles and soil conservation and production;
					(C)control pests and
			 diseases; and
					(D)degrade wastes and
			 pollutants;
					(17)(A)clearcutting and other
			 forms of even-age management operations have significant deleterious effects on
			 native biodiversity, by reducing habitat and food for cavity-nesting birds and
			 insectivores such as the 3-toed woodpecker and hairy woodpecker and for
			 neotropical migratory bird species; and
					(B)the reduction in habitat and food
			 supply could disrupt the lines of dependency among species and their food
			 resources and thereby jeopardize critical ecosystem function, including
			 limiting outbreaks of destructive insect populations; for example—
						(i)the 3-toed woodpecker requires
			 clumped snags in spruce-fir forests, and 99 percent of its winter diet is
			 composed of insects, primarily spruce beetles; and
						(ii)a 3-toed woodpecker can consume as
			 much as 26 percent of the brood of an endemic population of spruce bark beetle
			 and reduce brood survival of the population by 70 to 79 percent;
						(18)the harm of
			 clearcutting and other forms of even-age logging operations on the natural
			 resources of the United States and the quality of life of the people of the
			 United States is substantial, severe, and avoidable;
				(19)by substituting
			 selection management, as required by this Act, for clearcutting and other forms
			 of even-age logging operations, the Federal agencies involved with those
			 logging operations would substantially reduce devastation to the environment
			 and improve the quality of life of the people of the United States;
				(20)selection
			 management—
					(A)retains natural
			 forest structure and function;
					(B)focuses on
			 long-term rather than short-term management;
					(C)works with, rather
			 than against, the checks and balances inherent in natural processes; and
					(D)permits the
			 normal, natural processes in a forest to allow the forest to go through the
			 natural stages of succession to develop a forest with old growth ecological
			 functions;
					(21)by protecting
			 native biodiversity, as required by this Act, Federal agencies would maintain
			 vital native ecosystems and improve the quality of life of the people of the
			 United States;
				(22)selection
			 logging—
					(A)is more job
			 intensive, and therefore provides more employment than clearcutting and other
			 forms of even-age logging operations to manage the same quantity of timber
			 production; and
					(B)produces higher
			 quality sawlogs than clearcutting and other forms of even-age logging
			 operations; and
					(23)the judicial
			 remedies available to enforce Federal forest laws are inadequate, and should be
			 strengthened by providing for injunctions, declaratory judgments, statutory
			 damages, and reasonable costs of suit.
				(b)PurposeThe
			 purpose of this Act is to conserve native biodiversity and protect all native
			 ecosystems on all Federal land against losses that result from—
				(1)clearcutting and
			 other forms of even-age logging operations; and
				(2)logging in Ancient
			 forests, roadless areas, watershed protection areas, and special areas.
				ILand
			 management
			101.Committee of
			 scientistsSection 6 of the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604)
			 is amended by striking subsection (h) and inserting the following:
				
					(h)Committee of
				scientists
						(1)In
				generalTo carry out subsection (g), the Secretary shall appoint
				a committee composed of scientists—
							(A)who are not
				officers or employees of the Forest Service, of any other public entity, or of
				any entity engaged in whole or in part in the production of wood or wood
				products;
							(B)not more than
				one-third of whom have contracted with or represented any entity described in
				subparagraph (A) during the 5-year period ending on the date of the proposed
				appointment to the committee; and
							(C)not more than
				one-third of whom are foresters.
							(2)Qualifications
				of forestersA forester appointed to the committee shall be an
				individual with—
							(A)extensive training
				in conservation biology; and
							(B)field experience in
				selection management.
							(3)DutiesThe
				committee shall provide scientific and technical advice and counsel on proposed
				guidelines and procedures and all other issues involving forestry and native
				biodiversity to promote an effective interdisciplinary approach to forestry and
				native biodiversity.
						(4)TerminationThe
				committee shall terminate on the date that is 10 years after the date of
				enactment of the Act to Save America’s
				Forests.
						.
			102.Continuous
			 forest inventory
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, each of the Chief of the Forest Service, the Director of the United
			 States Fish and Wildlife Service, and the Director of the Bureau of Land
			 Management (referred to individually as an agency head) shall
			 prepare a continuous inventory of forest land administered by those agency
			 heads, respectively.
				(b)RequirementsA
			 continuous forest inventory shall constitute a long-term monitoring and
			 inventory system that—
					(1)is contiguous
			 throughout affected Federal forest land; and
					(2)is based on a set
			 of permanent plots that are inventoried every 10 years to—
						(A)assess the impacts
			 that human activities are having on management of the ecosystem;
						(B)gauge—
							(i)floristic and
			 faunistic diversity, abundance, and dominance; and
							(ii)economic and
			 social value; and
							(C)monitor changes in
			 the age, structure, and diversity of species of trees and other
			 vegetation.
						(c)Decennial
			 inventoriesEach decennial inventory under subsection (b)(2)
			 shall be completed not more than 60 days after the date on which the inventory
			 is begun.
				(d)National Academy
			 of SciencesIn preparing a continuous forest inventory, an agency
			 head may use the services of the National Academy of Sciences to—
					(1)develop a system
			 for the continuous forest inventory by which certain guilds or indicator
			 species are measured; and
					(2)identify any
			 changes to the continuous forest inventory that are necessary to ensure that
			 the continuous forest inventory is consistent with the most accurate scientific
			 methods.
					(e)Whole-System
			 measuresAt the end of each forest planning period, an agency
			 head shall document whole-system measures that will be taken as a result of a
			 decennial inventory.
				(f)Public
			 availabilityResults of a continuous forest inventory shall be
			 made available to the public without charge.
				103.Administration
			 and managementThe
			 Forest and Rangeland Renewable Resources
			 Planning Act of 1974 is amended by adding after section 6 (16 U.S.C.
			 1604) the following:
				
					6A.Conservation of
				native biodiversity; selection logging; prohibition of clearcutting
						(a)ApplicabilityThis
				section applies to the administration and management of—
							(1)National Forest
				System land, under this Act;
							(2)Federal land, under
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
				and
							(3)National Wildlife
				Refuge System land, under the National Wildlife Refuge System Administration
				Act of 1966 (16 U.S.C. 668dd et seq.).
							(b)Native
				biodiversity in forested areasThe Secretary shall provide for
				the conservation or restoration of native biodiversity in each stand and each
				watershed throughout each forested area, except during the extraction stage of
				authorized mineral development or during authorized construction projects, in
				which cases the Secretary shall conserve native biodiversity to the maximum
				extent practicable.
						(c)Restriction on
				use of certain logging practices
							(1)DefinitionsIn
				this subsection:
								(A)Age
				diversityThe term age diversity means the naturally
				occurring range and distribution of age classes within a given species.
								(B)Basal
				areaThe term basal area means the area of the cross
				section of a tree stem, including the bark, at 4.5 feet above the
				ground.
								(C)ClearcuttingThe
				term clearcutting means an even-age logging operation that removes
				all of the trees over a considerable portion of a stand at 1 time.
								(D)ConservationThe
				term conservation means protective measures for maintaining native
				biodiversity and active and passive measures for restoring diversity through
				management efforts, in order to protect, restore, and enhance as much of the
				variety of species and communities as practicable in abundances and
				distributions that provide for their continued existence and normal
				functioning, including the viability of populations throughout their natural
				geographic distributions.
								(E)Even-age logging
				operation
									(i)In
				generalThe term even-age logging operation means a
				logging activity that—
										(I)creates a clearing
				or opening that exceeds 1/5 acre;
										(II)creates a stand
				in which the majority of trees are within 10 years of the same age; or
										(III)within a period
				of 30 years, cuts or removes more than the lesser of—
											(aa)the
				growth of the basal area of all tree species (not including a tree of a
				non-native invasive tree species or an invasive plantation species) in a stand;
				or
											(bb)20
				percent of the basal area of a stand.
											(ii)InclusionThe
				term even-age logging operation includes the application of
				clearcutting, high grading, seed-tree cutting, shelterwood cutting, or any
				other logging method in a manner inconsistent with selection management.
									(iii)ExclusionThe
				term even-age logging operation does not include the cutting or
				removal of—
										(I)a tree of a
				non-native invasive tree species; or
										(II)an invasive
				plantation species, if native longleaf pine are planted in place of the removed
				invasive plantation species.
										(F)Genetic
				diversityThe term genetic diversity means the
				differences in genetic composition within and among populations of a
				species.
								(G)High
				gradingThe term high grading means the removal of
				only the larger or more commercially valuable trees in a stand, resulting in an
				alteration in the natural range of age diversity or species diversity in the
				stand.
								(H)Invasive
				plantation speciesThe term invasive plantation
				species means a loblolly pine or slash pine that was planted or managed
				by the Forest Service or any other Federal agency as part of an even-aged
				monoculture tree plantation.
								(I)Native
				biodiversity
									(i)In
				generalThe term native biodiversity means—
										(I)the full range of
				variety and variability within and among living organisms; and
										(II)the ecological
				complexes in which the living organisms would have occurred (including
				naturally occurring disturbance regimes) in the absence of significant human
				impact.
										(ii)InclusionsThe
				term native biodiversity includes diversity—
										(I)within a species
				(including genetic diversity, species diversity, and age diversity);
										(II)within a
				community of species;
										(III)between
				communities of species;
										(IV)within a discrete
				area, such as a watershed;
										(V)along a vertical
				plane from ground to sky, including application of the plane to all the other
				types of diversity; and
										(VI)along the
				horizontal plane of the land surface, including application of the plane to all
				the other types of diversity.
										(J)Non-native
				invasive tree species
									(i)In
				generalThe term non-native invasive tree species
				means a species of tree not native to North America.
									(ii)InclusionsThe
				term non-native invasive tree species includes—
										(I)Australian pine
				(Casaurina equisetifolia);
										(II)Brazilian pepper
				(Schinus terebinthifolius);
										(III)Common buckthorn
				(Rhamnus cathartica);
										(IV)Eucalyptus
				(Eucalyptus globulus);
										(V)Glossy buckthorn
				(Rhamnus frangula);
										(VI)Melaleuca
				(Melaleuca quinquenervia);
										(VII)Norway maple
				(Acer platanoides);
										(VIII)Princess tree
				(Paulownia tomentosa);
										(IX)Salt cedar
				(Tamarix species);
										(X)Silk tree (Albizia
				julibrissin);
										(XI)Strawberry guava
				(Psidium cattleianum);
										(XII)Tree-of-heaven
				(Ailanthus altissima);
										(XIII)Velvet tree
				(Miconia calvescens); and
										(XIV)White poplar
				(Populus alba).
										(K)Seed-tree
				cutThe term seed-tree cut means an even-age logging
				operation that leaves a small minority of seed trees in a stand for any period
				of time.
								(L)Selection
				management
									(i)In
				generalThe term selection management means a method
				of logging that emphasizes the periodic, individual selection and removal of
				varying size and age classes of the weaker, nondominant cull trees in a stand
				and leaves uncut the stronger dominant trees to survive and reproduce, in a
				manner that works with natural forest processes and—
										(I)ensures the
				maintenance of continuous high forest cover where high forest cover naturally
				occurs;
										(II)ensures the
				maintenance or natural regeneration of all native species in a stand;
										(III)ensures the
				growth and development of trees through a range of diameter or age classes to
				provide a sustained yield of forest products including clean water, rich soil,
				and native plants and wildlife; and
										(IV)ensures that some
				dead trees, standing and downed, shall be left in each stand where selection
				logging occurs, to fulfill their necessary ecological functions in the forest
				ecosystem, including providing elemental and organic nutrients to the soil,
				water retention, and habitat for endemic insect species that provide the
				primary food source for predators (including various species of amphibians and
				birds, such as cavity nesting woodpeckers).
										(ii)Exclusion
										(I)In
				generalSubject to subclause (II), the term selection
				management does not include an even-age logging operation.
										(II)Felling age;
				native biodiversitySubclause (I) does not—
											(aa)establish a
				150-year projected felling age as the standard at which individual trees in a
				stand are to be cut; or
											(bb)limit native
				biodiversity to that which occurs within the context of a 150-year projected
				felling age.
											(M)Shelterwood
				cutThe term shelterwood cut means an even-age
				logging operation that leaves—
									(i)a
				minority of the stand (larger than a seed-tree cut) as a seed source; or
									(ii)a
				protection cover remaining standing for any period of time.
									(N)Species
				diversityThe term species diversity means the
				richness and variety of native species in a particular location.
								(O)StandThe
				term stand means a biological community of trees on land described
				in subsection (a), comprised of not more than 100 contiguous acres with
				sufficient identity of 1 or more characteristics (including location,
				topography, and dominant species) to be managed as a unit.
								(P)Timber
				purpose
									(i)In
				generalThe term timber purpose means the use, sale,
				lease, or distribution of trees, including the felling of trees or portions of
				trees.
									(ii)ExceptionThe
				term timber purpose does not include the felling of trees or
				portions of trees to create land space for a Federal administrative
				structure.
									(Q)Within-community
				diversityThe term within-community diversity means
				the distinctive assemblages of species and ecological processes that occur in
				various physical settings of the biosphere and distinct locations.
								(2)Prohibition of
				clearcutting and other forms of even-age logging operationsNo
				clearcutting or other form of even-age logging operation shall be permitted in
				any stand or watershed.
							(3)Management of
				native biodiversityOn each stand on which an even-age logging
				operation has been conducted on or before the date of enactment of this
				section, and on each deforested area managed for timber purposes on or before
				the date of enactment of this section, excluding areas occupied by existing
				buildings, the Secretary shall—
								(A)prescribe a shift
				to selection management; or
								(B)cease managing the
				stand for timber purposes, in which case the Secretary shall—
									(i)undertake an
				active restoration of the native biodiversity of the stand; or
									(ii)permit the stand
				to regain native biodiversity.
									(4)Enforcement
								(A)FindingCongress
				finds that all people of the United States are injured by actions on land to
				which subsection (g)(3)(B) and this subsection applies.
								(B)PurposeThe
				purpose of this paragraph is to foster the widest and most effective possible
				enforcement of subsection (g)(3)(B) and this subsection.
								(C)Federal
				enforcementThe Secretary of Agriculture, the Secretary of the
				Interior, and the Attorney General shall enforce subsection (g)(3)(B) and this
				subsection against any person that violates 1 or more of those
				provisions.
								(D)Citizen
				suits
									(i)In
				generalA citizen harmed by a violation of subsection (g)(3)(B)
				or this subsection may bring a civil action in United States district court for
				a declaratory judgment, a temporary restraining order, an injunction, statutory
				damages, or other remedy against any alleged violator, including the United
				States.
									(ii)Judicial
				reliefIf a district court of the United States determines that a
				violation of subsection (g)(3)(B) or this subsection has occurred, the district
				court—
										(I)shall impose a
				damage award of not less than $5,000;
										(II)may issue 1 or
				more injunctions or other forms of equitable relief; and
										(III)shall award to
				the plaintiffs reasonable costs of bringing the action, including attorney’s
				fees, witness fees, and other necessary expenses.
										(iii)Standard of
				proofThe standard of proof in all actions under this
				subparagraph shall be the preponderance of the evidence.
									(iv)TrialA
				trial for any action under this subsection shall be de novo.
									(E)Payment of
				damages
									(i)Non-federal
				violatorA damage award under subparagraph (D)(ii) shall be paid
				to the Treasury by a non-Federal violator or violators designated by the
				court.
									(ii)Federal
				violator
										(I)In
				generalNot later than 40 days after the date on which judgment
				is rendered, a damage award under subparagraph (D)(ii) for which the United
				States is determined to be liable shall be paid from the Treasury, as provided
				under section 1304 of title 31, United States Code, to the person or persons
				designated to receive the damage award.
										(II)Use of damage
				awardA damage award described under subclause (I) shall be used
				by the recipient to protect or restore native biodiversity on Federal land or
				on land adjoining Federal land.
										(III)Court
				costsAny award of costs of litigation and any award of attorney
				fees shall be paid by a Federal violator not later than 40 days after the date
				on which judgment is rendered.
										(F)Waiver of
				sovereign immunity
									(i)In
				generalThe United States (including agents and employees of the
				United States) waives its sovereign immunity in all respects in all actions
				under subsection (g)(3)(B) and this subsection.
									(ii)NoticeNo
				notice is required to enforce this
				subsection.
									.
			104.Conforming
			 amendmentsSection 6(g)(3) of
			 the Forest and Rangeland Renewable Resource Planning Act of 1974 (16 U.S.C.
			 1604(g)(3)) is amended—
				(1)in subparagraph
			 (D), by inserting and after the semicolon at the end;
				(2)in subparagraph
			 (E), by striking ; and and inserting a period; and
				(3)by striking
			 subparagraph (F).
				IIProtection for
			 Ancient forests, roadless areas, watershed protection areas, and special
			 areas
			201.FindingsCongress finds that—
				(1)unfragmented
			 forests on Federal land, unique and valuable assets to the general public, are
			 damaged by extractive logging;
				(2)less than 10
			 percent of the original unlogged forests of the United States remain, and the
			 vast majority of the remnants of the original forests of the United States are
			 located on Federal land;
				(3)large,
			 unfragmented forest watersheds provide high-quality water supplies for
			 drinking, agriculture, industry, and fisheries across the United States;
				(4)the most recent
			 scientific studies indicate that several thousand species of plants and animals
			 are dependent on large, unfragmented forest areas;
				(5)many neotropical
			 migratory songbird species are experiencing documented broad-scale population
			 declines and require large, unfragmented forests to ensure their
			 survival;
				(6)destruction of
			 large-scale natural forests has resulted in a tremendous loss of jobs in the
			 fishing, hunting, tourism, recreation, and guiding industries, and has
			 adversely affected sustainable nontimber forest products industries such as the
			 collection of mushrooms and herbs;
				(7)extractive logging
			 programs on Federal land are carried out at enormous financial costs to the
			 Treasury and taxpayers of the United States;
				(8)Ancient forests
			 continue to be threatened by logging and deforestation and are rapidly
			 disappearing;
				(9)Ancient forests
			 help regulate atmospheric balance, maintain biodiversity, and provide valuable
			 scientific opportunity for monitoring the health of the planet;
				(10)prohibiting
			 extractive logging in the Ancient forests would create the best conditions for
			 ensuring stable, well distributed, and viable populations of the northern
			 spotted owl, marbled murrelet, American marten, and other vertebrates,
			 invertebrates, vascular plants, and nonvascular plants associated with those
			 forests;
				(11)prohibiting
			 extractive logging in the Ancient forests would create the best conditions for
			 ensuring stable, well distributed, and viable populations of anadromous
			 salmonids, resident salmonids, and bull trout;
				(12)roadless areas
			 are de facto wilderness that provide wildlife habitat and recreation;
				(13)large
			 unfragmented forests, contained in large part on roadless areas on Federal
			 land, are among the last refuges for native animal and plant biodiversity, and
			 are vital to maintaining viable populations of threatened, endangered,
			 sensitive, and rare species;
				(14)roads cause soil
			 erosion, disrupt wildlife migration, and allow nonnative species of plants and
			 animals to invade native forests;
				(15)the mortality and
			 reproduction patterns of forest dwelling animal populations are adversely
			 affected by traffic-related fatalities that accompany roads;
				(16)the exceptional
			 recreational, biological, scientific, or economic assets of certain special
			 forested areas on Federal land are valuable to the public of the United States
			 and are damaged by extractive logging;
				(17)in order to gauge
			 the effectiveness and appropriateness of current and future resource management
			 activities, and to continue to broaden and develop our understanding of
			 silvicultural practices, many special forested areas need to remain in a
			 natural, unmanaged state to serve as scientifically established baseline
			 control forests;
				(18)certain special
			 forested areas provide habitat for the survival and recovery of endangered and
			 threatened plant and wildlife species, such as grizzly bears, spotted owls,
			 Pacific salmon, and Pacific yew, that are harmed by extractive logging;
				(19)many special
			 forested areas on Federal land are considered sacred sites by native peoples;
			 and
				(20)as a legacy for
			 the enjoyment, knowledge, and well-being of future generations, provisions must
			 be made for the protection and perpetuation of the Ancient forests, roadless
			 areas, watershed protection areas, and special areas of the United
			 States.
				202.DefinitionsIn this title:
				(1)Ancient
			 forestThe term Ancient forest means—
					(A)the northwest
			 Ancient forests, including—
						(i)Federal land
			 identified as late-successional reserves, riparian reserves, and key watersheds
			 under the heading Alternative 1 of the report entitled
			 Final Supplemental Environmental Impact Statement on Management of
			 Habitat for Late-Successional and Old-Growth Forest Related Species Within the
			 Range of the Northern Spotted Owl, Vol. I., and dated February 1994;
			 and
						(ii)Federal land
			 identified by the term medium and large conifer multi-storied, canopied
			 forests as defined in the report described in clause (i);
						(B)the eastside
			 Cascade Ancient forests, including—
						(i)Federal land
			 identified as Late-Succession/Old-growth Forest (LS/OG) depicted
			 on maps for the Colville National Forest, Fremont National Forest, Malheur
			 National Forest, Ochoco National Forest, Umatilla National Forest,
			 Wallowa-Whitman National Forest, and Winema National Forest in the report
			 entitled Interim Protection for Late-Successional Forests, Fisheries,
			 and Watersheds: National Forests East of the Cascade Crest, Oregon, and
			 Washington, prepared by the Eastside Forests Scientific Society Panel
			 (The Wildlife Society, Technical Review 94–2, August 1994);
						(ii)Federal land east
			 of the Cascade crest in the States of Oregon and Washington, defined as
			 late successional and old-growth forests in the general
			 definition on page 28 of the report described in clause (i); and
						(iii)Federal land
			 classified as Oregon Aquatic Diversity Areas, as defined in the
			 report described in clause (i); and
						(C)the Sierra Nevada
			 Ancient forests, including—
						(i)Federal land
			 identified as Areas of Late-Successional Emphasis (ALSE) in the
			 report entitled, Final Report to Congress: Status of the Sierra
			 Nevada, prepared by the Sierra Nevada Ecosystem Project (Wildland
			 Resources Center Report #40, University of California, Davis, 1996/97);
						(ii)Federal land
			 identified as Late-Succession/Old-Growth Forests Rank 3, 4 or 5
			 in the report described in clause (i); and
						(iii)Federal land
			 identified as Potential Aquatic Diversity Management Areas on
			 the map on page 1497 of Volume II of the report described in clause (i).
						(2)Extractive
			 loggingThe term extractive logging means the
			 felling or removal of any trees from Federal forest land for any
			 purpose.
				(3)Improved
			 RoadThe term improved road means any road
			 maintained for travel by standard passenger type vehicles.
				(4)Roadless
			 areaThe term roadless area means a contiguous
			 parcel of Federal land that is—
					(A)devoid of improved
			 roads, except as provided in subparagraph (B); and
					(B)composed
			 of—
						(i)at
			 least 1,000 acres west of the 100th meridian (with up to ½
			 mile of improved roads per 1,000 acres);
						(ii)at
			 least 1,000 acres east of the 100th meridian (with up to ½
			 mile of improved roads per 1,000 acres); or
						(iii)less than 1,000
			 acres, but share a border that is not an improved road with a wilderness area,
			 primitive area, or wilderness study area.
						(5)SecretaryThe
			 term Secretary, with respect to any Federal land in an Ancient
			 forest, roadless area, watershed protection area, or special area, means the
			 head of the Federal agency having jurisdiction over the Federal land.
				(6)Special
			 areaThe term special area means an area of Federal
			 forest land designated under section 3 that may not meet the definition of an
			 Ancient forest, roadless area, or watershed protection area, but that—
					(A)possesses
			 outstanding biological, scenic, recreational, or cultural values; and
					(B)is exemplary on a
			 regional, national, or international level.
					(7)Watershed
			 protection areaThe term watershed protection area
			 means Federal land that extends—
					(A)300 feet from both
			 sides of the active stream channel of any permanently flowing stream or
			 river;
					(B)100 feet from both
			 sides of the active channel of any intermittent, ephemeral, or seasonal stream,
			 or any other nonpermanently flowing drainage feature having a definable channel
			 and evidence of annual scour or deposition of flow-related debris;
					(C)300 feet from the
			 edge of the maximum level of any natural lake or pond; or
					(D)150 feet from the
			 edge of the maximum level of a constructed lake, pond, or reservoir, or a
			 natural or constructed wetland.
					203.Designation of
			 special areas
				(a)In
			 general
					(1)FindingA
			 special area shall possess at least 1 of the values described in paragraphs (2)
			 through (5).
					(2)Biological
			 valuesThe biological values of a special area may include the
			 presence of—
						(A)threatened species
			 or endangered species of plants or animals;
						(B)rare or endangered
			 ecosystems;
						(C)key habitats
			 necessary for the recovery of endangered species or threatened species;
						(D)recovery or
			 restoration areas of rare or underrepresented forest ecosystems;
						(E)migration
			 corridors;
						(F)areas of
			 outstanding biodiversity;
						(G)old growth
			 forests;
						(H)commercial
			 fisheries; and
						(I)sources of clean
			 water such as key watersheds.
						(3)Scenic
			 valuesThe scenic values of a special area may include the
			 presence of—
						(A)unusual geological
			 formations;
						(B)designated wild
			 and scenic rivers;
						(C)unique biota;
			 and
						(D)vistas.
						(4)Recreational
			 valuesThe recreational values of a special area may include the
			 presence of—
						(A)designated
			 national recreational trails or recreational areas;
						(B)areas that are
			 popular for such recreation and sporting activities as—
							(i)hunting;
							(ii)fishing;
							(iii)camping;
							(iv)hiking;
							(v)aquatic recreation;
			 and
							(vi)winter
			 recreation;
							(C)Federal land in
			 regions that are underserved in terms of recreation;
						(D)land adjacent to
			 designated wilderness areas; and
						(E)solitude.
						(5)Cultural
			 valuesThe cultural values of a special area may include the
			 presence of—
						(A)sites with Native
			 American religious significance; and
						(B)historic or
			 prehistoric archaeological sites eligible for listing on the national historic
			 register.
						(b)Size
			 variationA special area may vary in size to encompass the
			 outstanding biological, scenic, recreational, or cultural value or values to be
			 protected.
				(c)Designation of
			 special areasThere are designated the following special areas,
			 which shall be subject to the management restrictions specified in section
			 204:
					(1)Alabama
						(A)Sipsey
			 Wilderness headwatersCertain land in the Bankhead National
			 Forest, Bankhead Ranger District, in Lawrence County, totaling approximately
			 22,000 acres, located directly north and upstream of the Sipsey Wilderness, and
			 directly south of Forest Road 213.
						(B)Brushy
			 forkCertain land in the Bankhead National Forest, Bankhead
			 Ranger District, in Lawrence County, totaling approximately 6,200 acres,
			 bounded by Forest Roads 249, 254, and 246 and Alabama Highway 33.
						(C)Rebecca
			 mountainCertain land in the Talladega National Forest, Talladega
			 Ranger District, Talladega County and Clay County, totaling approximately 9,000
			 acres, comprised of all Talladega National Forest lands south of Forest Roads
			 621 and 621 B, east of Alabama Highway 48/77 and County Highway 308, and north
			 of the power transmission line.
						(D)Augusta mine
			 ridgeCertain land in the Talladega National Forest, Shoal Creek
			 Ranger District, Cherokee County and Cleburn County, totaling approximately
			 6,000 acres, and comprised of all Talladega National Forest land north of the
			 Chief Ladiga Rail Trail.
						(E)Mayfield
			 creekCertain land in the Talladega National Forest, Oakmulgee
			 Ranger District, in Rail County, totaling approximately 4,000 acres, and
			 bounded by Forest Roads 731, 723, 718, and 718A.
						(F)Bear
			 bayCertain land in the Conecuh National Forest, Conecuh
			 District, in Covington County, totaling approximately 3,000 acres, bounded by
			 County Road 11, Forest Road 305, County Road 3, and the County Road connecting
			 County Roads 3 and 11.
						(2)Alaska
						(A)Turnagain
			 armCertain land in the Chugach National Forest, on the Kenai
			 Peninsula, totaling approximately 100,000 acres, extending from sea level to
			 ridgetop surrounding the inlet of Turnagain Arm, known as Turnagain
			 Arm.
						(B)Honker
			 DivideCertain land in the Tongass National Forest, totaling
			 approximately 75,000 acres, located on north central Prince of Wales Island,
			 comprising the Thorne River and Hatchery Creek watersheds, stretching
			 approximately 40 miles northwest from the vicinity of the town of Thorne Bay to
			 the vicinity of the town of Coffman Cove, generally known as the Honker
			 Divide.
						(3)Arizona: North
			 Rim of the Grand CanyonCertain land in the Kaibab National
			 Forest that is included in the Grand Canyon Game Preserve, totaling
			 approximately 500,000 acres, abutting the northern side of the Grand Canyon in
			 the area generally known as the North Rim of the Grand
			 Canyon.
					(4)Arkansas
						(A)Cow Creek
			 drainage, ArkansasCertain land in the Ouachita National Forest,
			 Mena Ranger District, in Polk County, totaling approximately 7,000 acres, known
			 as Cow Creek Drainage, Arkansas, and bounded
			 approximately—
							(i)on
			 the north, by County Road 95;
							(ii)on
			 the south, by County Road 157;
							(iii)on
			 the east, by County Road 48; and
							(iv)on
			 the west, by the Arkansas-Oklahoma border.
							(B)Leader and brush
			 mountainsCertain land in the Ouachita National Forest,
			 Montgomery County and Polk County, totaling approximately 120,000 acres, known
			 as Leader Mountain and Brush Mountain, located in
			 the vicinity of the Blaylock Creek Watershed between Long Creek and the South
			 Fork of the Saline River.
						(C)Polk Creek
			 areaCertain land in the Ouachita National Forest, Mena Ranger
			 District, totaling approximately 20,000 acres, bounded by Arkansas Highway 4
			 and Forest Roads 73 and 43, known as the Polk Creek area.
						(D)Lower Buffalo
			 River WatershedCertain land in the Ozark National Forest,
			 Sylamore Ranger District, totaling approximately 6,000 acres, including Forest
			 Service land that has not been designated as a wilderness area before the date
			 of enactment of this Act, located in the watershed of Big Creek southwest of
			 the Leatherwood Wilderness Area, Searcy County and Marion County, and known as
			 the Lower Buffalo River Watershed.
						(E)Upper Buffalo
			 River WatershedCertain land in the Ozark National Forest,
			 Buffalo Ranger District, totaling approximately 220,000 acres, comprised of
			 Forest Service that has not been designated as a wilderness area before the
			 date of enactment of this Act, known as the Upper Buffalo River
			 Watershed, located approximately 35 miles from the town of Harrison,
			 Madison County, Newton County, and Searcy County, upstream of the confluence of
			 the Buffalo River and Richland Creek in the watersheds of—
							(i)the
			 Buffalo River;
							(ii)the
			 various streams comprising the Headwaters of the Buffalo River;
							(iii)Richland
			 Creek;
							(iv)Little Buffalo
			 Headwaters;
							(v)Edgmon
			 Creek;
							(vi)Big
			 Creek; and
							(vii)Cane
			 Creek.
							(5)Colorado:
			 Cochetopa HillsCertain land in the Gunnison Basin area, known as
			 the Cochetopa Hills, administered by the Gunnison National
			 Forest, Grand Mesa National Forest, Uncompahgre National Forest, and Rio Grand
			 National Forest, totaling approximately 500,000 acres, spanning the continental
			 divide south and east of the city of Gunnison, in Saguache County, and
			 including—
						(A)Elk Mountain and
			 West Elk Mountain;
						(B)the Grand
			 Mesa;
						(C)the Uncompahgre
			 Plateau;
						(D)the northern San
			 Juan Mountains;
						(E)the La Garitas
			 Mountains; and
						(F)the Cochetopa
			 Hills.
						(6)Georgia
						(A)Armuchee
			 ClusterCertain land in the Chattahoochee National Forest,
			 Armuchee Ranger District, known as the Armuchee Cluster,
			 totaling approximately 19,700 acres, comprised of 3 parcels known as
			 Rocky Face, Johns Mountain, and Hidden
			 Creek, located approximately 10 miles southwest of Dalton and 14 miles
			 north of Rome, in Whitfield County, Walker County, Chattooga County, Floyd
			 County, and Gordon County.
						(B)Blue ridge
			 corridor cluster, Georgia areasCertain land in the Chattahoochee
			 National Forest, Chestatee Ranger District, totaling approximately 15,000
			 acres, known as the Blue Ridge Corridor Cluster, Georgia Areas,
			 comprised of 5 parcels known as Horse Gap, Hogback
			 Mountain, Blackwell Creek, Little Cedar
			 Mountain, and Black Mountain, located approximately 15
			 to 20 miles north of the town of Dahlonega, in Union County and Lumpkin
			 County.
						(C)Chattooga
			 watershed cluster, Georgia areasCertain land in the
			 Chattahoochee National Forest, Tallulah Ranger District, totaling 63,500 acres,
			 known as the Chattooga Watershed Cluster, Georgia Areas,
			 comprised of 7 areas known as Rabun Bald, Three
			 Forks, Ellicott Rock Extension, Rock
			 Gorge, Big Shoals, Thrift’s Ferry, and
			 Five Falls, in Rabun County, near the towns of Clayton, Georgia,
			 and Dillard, South Carolina.
						(D)Cohutta
			 ClusterCertain land in the Chattahoochee National Forest,
			 Cohutta Ranger District, totaling approximately 28,000 acres, known as the
			 Cohutta Cluster, comprised of 4 parcels known as Cohutta
			 Extensions, Grassy Mountain, Emery Creek,
			 and Mountaintown, near the towns of Chatsworth and Ellijay, in
			 Murray County, Fannin County, and Gilmer County.
						(E)Duncan Ridge
			 ClusterCertain land in the Chattahoochee National Forest,
			 Brasstown and Toccoa Ranger Districts, totaling approximately 17,000 acres,
			 known as the Duncan Ridge Cluster, comprised of the parcels
			 known as Licklog Mountain, Duncan Ridge,
			 Board Camp, and Cooper Creek Scenic Area
			 Extension, approximately 10 to 15 miles south of the town of
			 Blairsville, in Union County and Fannin County.
						(F)Ed Jenkins
			 National Recreation Area ClusterCertain land in the
			 Chattahoochee National Forest, Toccoa and Chestatee Ranger Districts, totaling
			 approximately 19,300 acres, known as the Ed Jenkins National Recreation
			 Area Cluster, comprised of the Springer Mountain, Mill Creek, and
			 Toonowee parcels, 30 miles north of the town of Dahlonega, in Fannin County,
			 Dawson County, and Lumpkin County.
						(G)Gainesville
			 Ridges ClusterCertain land in the Chattahoochee National Forest,
			 Chattooga Ranger District, totaling approximately 14,200 acres, known as the
			 Gainesville Ridges Cluster, comprised of 3 parcels known as
			 Panther Creek, Tugaloo Uplands, and Middle
			 Fork Broad River, approximately 10 miles from the town of Toccoa, in
			 Habersham County and Stephens County.
						(H)Northern blue
			 ridge cluster, Georgia areasCertain land in the Chattahoochee
			 National Forest, Brasstown and Tallulah Ranger Districts, totaling
			 approximately 46,000 acres, known as the Northern Blue Ridge Cluster,
			 Georgia Areas, comprised of 8 areas known as Andrews
			 Cove, Anna Ruby Falls Scenic Area Extension, High
			 Shoals, Tray Mountain Extension, Kelly
			 Ridge-Moccasin Creek, Buzzard Knob, Southern
			 Nantahala Extension, and Patterson Gap, approximately 5
			 to 15 miles north of Helen, 5 to 15 miles southeast of Hiawassee, north of
			 Clayton, and west of Dillard, in White County, Towns County, and Rabun
			 County.
						(I)Rich Mountain
			 ClusterCertain land in the Chattahoochee National Forest, Toccoa
			 Ranger District, totaling approximately 9,500 acres, known as the Rich
			 Mountain Cluster, comprised of the parcels known as Rich
			 Mountain Extension and Rocky Mountain, located 10 to 15
			 miles northeast of the town of Ellijay, in Gilmer County and Fannin
			 County.
						(J)Wilderness
			 heartlands cluster, Georgia areasCertain land in the
			 Chattahoochee National Forest, Chestatee, Brasstown and Chattooga Ranger
			 Districts, totaling approximately 16,500 acres, known as the Wilderness
			 Heartlands Cluster, Georgia Areas, comprised of 4 parcels known as the
			 Blood Mountain Extensions, Raven Cliffs
			 Extensions, Mark Trail Extensions, and Brasstown
			 Extensions, near the towns of Dahlonega, Cleveland, Helen, and
			 Blairsville, in Lumpkin County, Union County, White County, and Towns
			 County.
						(7)Idaho
						(A)Cove/MallardCertain
			 land in the Nez Perce National Forest, totaling approximately 94,000 acres,
			 located approximately 30 miles southwest of the town of Elk City, and west of
			 the town of Dixie, in the area generally known as
			 Cove/Mallard.
						(B)Meadow
			 CreekCertain land in the Nez Perce National Forest, totaling
			 approximately 180,000 acres, located approximately 8 miles east of the town of
			 Elk City in the area generally known as Meadow Creek.
						(C)French
			 Creek/Patrick ButteCertain land in the Payette National Forest,
			 totaling approximately 141,000 acres, located approximately 20 miles north of
			 the town of McCall in the area generally known as French Creek/Patrick
			 Butte.
						(8)Illinois
						(A)Cripps
			 BendCertain land in the Shawnee National Forest, totaling
			 approximately 39 acres, located in Jackson County in the Big Muddy River
			 watershed, in the area generally known as Cripps Bend.
						(B)Opportunity Area
			 6Certain land in the Shawnee National Forest, totaling
			 approximately 50,000 acres, located in northern Pope County surrounding Bell
			 Smith Springs Natural Area, in the area generally known as Opportunity
			 Area 6.
						(C)Quarrel
			 CreekCertain land in the Shawnee National Forest, totaling
			 approximately 490 acres, located in northern Pope County in the Quarrel Creek
			 watershed, in the area generally known as Quarrel Creek.
						(9)Michigan: Trap
			 HillsCertain land in the Ottawa National Forest, Bergland Ranger
			 District, totaling approximately 37,120 acres, known as the Trap
			 Hills, located approximately 5 miles from the town of Bergland, in
			 Ontonagon County.
					(10)Minnesota
						(A)Trout Lake and
			 suomi hillsCertain land in the Chippewa National Forest,
			 totaling approximately 12,000 acres, known as Trout Lake/Suomi
			 Hills in Itasca County.
						(B)Lullaby White
			 Pine ReserveCertain land in the Superior National Forest,
			 Gunflint Ranger District, totaling approximately 2,518 acres, in the South
			 Brule Opportunity Area, northwest of Grand Marais in Cook County, known as the
			 Lullaby White Pine Reserve.
						(11)Missouri:
			 Eleven Point-Big Springs AreaCertain land in the Mark Twain
			 National Forest, Eleven Point Ranger District, totaling approximately 200,000
			 acres, comprised of the administrative area of the Eleven Point Ranger
			 District, known as the Eleven Point-Big Springs Area.
					(12)Montana: Mount
			 BushnellCertain land in the Lolo National Forest, totaling
			 approximately 41,000 acres, located approximately 5 miles southwest of the town
			 of Thompson Falls in the area generally known as Mount
			 Bushnell.
					(13)New
			 Mexico
						(A)AngosturaCertain
			 land in the eastern half of the Carson National Forest, Camino Real Ranger
			 District, totaling approximately 10,000 acres, located in Township 21, Ranges
			 12 and 13, known as Angostura, and bounded—
							(i)on
			 the northeast, by Highway 518;
							(ii)on
			 the southeast, by the Angostura Creek watershed boundary;
							(iii)on
			 the southern side, by Trail 19 and the Pecos Wilderness; and
							(iv)on
			 the west, by the Agua Piedra Creek watershed.
							(B)La
			 MangaCertain land in the western half of the Carson National
			 Forest, El Rito Ranger District, at the Vallecitos Sustained Yield Unit,
			 totaling approximately 5,400 acres, known as La Manga, in
			 Township 27, Range 6, and bounded—
							(i)on
			 the north, by the Tierra Amarilla Land Grant;
							(ii)on
			 the south, by Canada Escondida;
							(iii)on
			 the west, by the Sustained Yield Unit boundary and the Tierra Amarilla Land
			 Grant; and
							(iv)on
			 the east, by the Rio Vallecitos.
							(C)Elk
			 MountainCertain land in the Santa Fe National Forest, totaling
			 approximately 7,220 acres, known as Elk Mountain located in
			 Townships 17 and 18 and Ranges 12 and 13, and bounded—
							(i)on
			 the north, by the Pecos Wilderness;
							(ii)on
			 the east, by the Cow Creek Watershed;
							(iii)on
			 the west, by the Cow Creek; and
							(iv)on
			 the south, by Rito de la Osha.
							(D)Jemez
			 HighlandsCertain land in the Jemez Ranger District of the Santa
			 Fe National Forest, totaling approximately 54,400 acres, known as the
			 Jemez Highlands, located primarily in Sandoval County.
						(14)North
			 Carolina
						(A)Central
			 nantahala cluster, North Carolina areasCertain land in the
			 Nantahala National Forest, Tusquitee, Cheoah, and Wayah Ranger Districts,
			 totaling approximately 107,000 acres, known as the Central Nantahala
			 Cluster, North Carolina Areas, comprised of 9 parcels known as
			 Tusquitee Bald, Shooting Creek Bald,
			 Cheoah Bald, Piercy Bald, Wesser
			 Bald, Tellico Bald, Split White Oak,
			 Siler Bald, and Southern Nantahala Extensions,
			 near the towns of Murphy, Franklin, Bryson City, Andrews, and Beechertown, in
			 Cherokee County, Macon County, Clay County, and Swain County.
						(B)Chattooga
			 watershed cluster, North Carolina areasCertain land in the
			 Nantahala National Forest, Highlands Ranger District, totaling approximately
			 8,000 acres, known as the Chattooga Watershed Cluster, North Carolina
			 Areas, comprised of the Overflow (Blue Valley) and Terrapin Mountain
			 parcels, 5 miles from the town of Highlands, in Macon County and Jackson
			 County.
						(C)Tennessee border
			 cluster, North Carolina areasCertain land in the Nantahala
			 National Forest, Tusquitee and Cheoah Ranger Districts, totaling approximately
			 28,000 acres, known as the Tennessee Border Cluster, North Carolina
			 Areas, comprised of the 4 parcels known as the Unicoi
			 Mountains, Deaden Tree, Snowbird, and
			 Joyce Kilmer-Slickrock Extension, near the towns of Murphy and
			 Robbinsville, in Cherokee County and Graham County.
						(D)Bald
			 MountainsCertain land in the Pisgah National Forest, French
			 Broad Ranger District, totaling approximately 13,000 acres known as the
			 Bald Mountains, located 12 miles northeast of the town of Hot
			 Springs, in Madison County.
						(E)Big Ivy
			 TractCertain land in the Pisgah National Forest, totaling
			 approximately 14,000 acres, located approximately 15 miles west of Mount
			 Mitchell in the area generally known as the Big Ivy
			 Tract.
						(F)Black mountains
			 cluster, North Carolina areasCertain land in the Pisgah National
			 Forest, Toecane and Grandfather Ranger Districts, totaling approximately 62,000
			 acres, known as the Black Mountains Cluster, North Carolina
			 Areas, comprised of 5 parcels known as Craggy Mountains,
			 Black Mountains, Jarrett Creek, Mackey
			 Mountain, and Woods Mountain, near the towns of
			 Burnsville, Montreat and Marion, in Buncombe County, Yancey County, and
			 McDowell County.
						(G)Linville
			 ClusterCertain land in the Pisgah National Forest, Grandfather
			 District, totaling approximately 42,000 acres, known as the Linville
			 Cluster, comprised of 7 parcels known as Dobson Knob,
			 Linville Gorge Extension, Steels Creek,
			 Sugar Knob, Harper Creek, Lost
			 Cove, and Upper Wilson Creek, near the towns of Marion,
			 Morgantown, Spruce Pine, Linville, and Blowing Rock, in Burke County, McDowell
			 County, Avery County, and Caldwell County.
						(H)Nolichucky,
			 North Carolina areaCertain land in the Pisgah National Forest,
			 Toecane Ranger District, totaling approximately 4,000 acres, known as the
			 Nolichucky, North Carolina Area, located 25 miles northwest of
			 Burnsville, in Mitchell County and Yancey County.
						(I)Pisgah cluster,
			 North Carolina areasCertain land in the Pisgah National Forest,
			 Pisgah Ranger District, totaling approximately 52,000 acres, known as the
			 Pisgah Cluster, North Carolina Areas, comprised of 5 parcels
			 known as Shining Rock and Middle Prong Extensions, Daniel
			 Ridge, Cedar Rock Mountain, South Mills
			 River, and Laurel Mountain, 5 to 12 miles north of the
			 town of Brevard and southwest of the city of Asheville, in Haywood County,
			 Transylvania County, and Henderson County.
						(J)WildcatCertain
			 land in the Pisgah National Forest, French Broad Ranger District, totaling
			 approximately 6,500 acres, known as Wildcat, located 20 miles
			 northwest of the town of Canton, in Haywood County.
						(15)Ohio
						(A)Archers Fork
			 ComplexCertain land in the Marietta Unit of the Athens Ranger
			 District, in the Wayne National Forest, in Washington County, known as
			 Archers Fork Complex, totaling approximately 18,350 acres,
			 located northeast of Newport and bounded—
							(i)on
			 the northwest, by State Highway 26;
							(ii)on
			 the northeast, by State Highway 260;
							(iii)on
			 the southeast, by the Ohio River; and
							(iv)on
			 the southwest, by Bear Run and Danas Creek.
							(B)Bluegrass
			 RidgeCertain land in the Ironton Ranger District on the Wayne
			 National Forest, in Lawrence County, known as Bluegrass Ridge,
			 totaling approximately 4,000 acres, located 3 miles east of Etna in Township 4
			 North, Range 17 West, Sections 19 through 23 and 27 through 30.
						(C)Buffalo
			 CreekCertain land in the Ironton Ranger District of the Wayne
			 National Forest, Lawrence County, Ohio, known as Buffalo Creek,
			 totaling approximately 6500 acres, located 4 miles northwest of Waterloo in
			 Township 5 North, Ranger 17 West, sections 3 through 10 and 15 through
			 18.
						(D)Lake
			 VesuviusCertain land in the Ironton Ranger District of the Wayne
			 National Forest, in Lawrence County, totaling approximately 4,900 acres,
			 generally known as Lake Vesuvius, located to the east of Etna in
			 Township 2 North, Range 18 West, and bounded—
							(i)on
			 the southwest, by State Highway 93; and
							(ii)on
			 the northwest, by State Highway 4.
							(E)Morgan
			 SistersCertain land in the Ironton Ranger District of the Wayne
			 National Forest, in Lawrence County, known as Morgan Sisters,
			 totaling approximately 2,500 acres, located 1 mile east of Gallia and bounded
			 by State Highway 233 in Township 6 North, Range 17 West, sections 13, 14, 23
			 and 24 and Township 5 North, Range 16 West, sections 18 and 19.
						(F)Utah
			 RidgeCertain land in the Athens Ranger District of the Wayne
			 National Forest, in Athens County, known as Utah Ridge, totaling
			 approximately 9,000 acres, located 1 mile northwest of Chauncey and
			 bounded—
							(i)on
			 the southeast, by State Highway 682 and State Highway 13;
							(ii)on
			 the southwest, by US Highway 33 and State Highway 216; and
							(iii)on
			 the north, by State Highway 665.
							(G)Wildcat
			 HollowCertain land in the Athens Ranger District of the Wayne
			 National Forest, in Perry County and Morgan County, known as Wildcat
			 Hollow, totaling approximately 4,500 acres, located 1 mile east of
			 Corning in Township 12 North, Range 14 West, sections 1, 2, 11–14, 23 and 24
			 and Township 8 North, Range 13 West, sections 7, 18, and 19.
						(16)Oklahoma: Cow
			 Creek drainage, OklahomaCertain land in the Ouachita National
			 Forest, Mena Ranger District, in Le Flore County, totaling approximately 3,000
			 acres, known as Cow Creek Drainage, Oklahoma, and bounded
			 approximately—
						(A)on the west, by
			 the Beech Creek National Scenic Area;
						(B)on the north, by
			 State Highway 63;
						(C)on the east, by
			 the Arkansas-Oklahoma border; and
						(D)on the south, by
			 County Road 9038 on the south.
						(17)Oregon:
			 Applegate WildernessCertain land in the Siskiyou National Forest
			 and Rogue River National Forest, totaling approximately 20,000 acres,
			 approximately 20 miles southwest of the town of Grants Pass and 10 miles south
			 of the town of Williams, in the area generally known as the Applegate
			 Wilderness.
					(18)Pennsylvania
						(A)The Bear Creek
			 special areaCertain land in the Allegheny National Forest,
			 Marienville Ranger District, Elk County, totaling approximately 7,800 acres,
			 and comprised of Allegheny National Forest land bounded—
							(i)on
			 the west, by Forest Service Road 136;
							(ii)on
			 the north, by Forest Service Roads 339 and 237;
							(iii)on
			 the east, by Forest Service Road 143; and
							(iv)on
			 the south, by Forest Service Road 135.
							(B)The bogus rocks
			 special areaCertain land in the Allegheny National Forest,
			 Marienville Ranger District, Forest County, totaling approximately 1,015 acres,
			 and comprised of Allegheny National Forest land in compartment 714
			 bounded—
							(i)on
			 the northeast and east, by State Route 948;
							(ii)on
			 the south, by State Route 66;
							(iii)0n
			 the southwest and west, by Township Road 370;
							(iv)on
			 the northwest, by Forest Service Road 632; and
							(v)on
			 the north, by a pipeline.
							(C)The chappel fork
			 special areaCertain land in the Allegheny National Forest,
			 Bradford Ranger District, McKean County, totaling approximately 10,000 acres,
			 and comprised of Allegheny National Forest land bounded—
							(i)on
			 the south and southeast, by State Road 321;
							(ii)on
			 the south, by Chappel Bay;
							(iii)on
			 the west, by the Allegheny Reservoir;
							(iv)on
			 the north, by State Route 59; and
							(v)on
			 the east, by private land.
							(D)The fools creek
			 special areaCertain land in the Allegheny National Forest,
			 Bradford Ranger District, Warren County, totaling approximately 1,500 acres,
			 and comprised of Allegheny National Forest land south and west of Forest
			 Service Road 255 and west of FR 255A, bounded—
							(i)on
			 the west, by Minister Road; and
							(ii)on
			 the south, by private land.
							(E)The hickory
			 creek special areaCertain land in the Allegheny National Forest,
			 Bradford Ranger District, Warren County, totaling approximately 2,000 acres,
			 and comprised of Allegheny National Forest land bounded—
							(i)on
			 the east and northeast, by Heart’s Content Road;
							(ii)on
			 the south, by Hickory Creek Wilderness Area;
							(iii)on
			 the northwest, by private land; and
							(iv)on
			 the north, by Allegheny Front National Recreation Area.
							(F)The lamentation
			 run special areaCertain land in the Allegheny National Forest,
			 Marienville Ranger District, Forest County, totaling approximately 4,500 acres,
			 and—
							(i)comprised of
			 Allegheny National Forest land bounded—
								(I)on the north, by
			 Tionesta Creek;
								(II)on the east, by
			 Salmon Creek;
								(III)on the southeast
			 and southwest, by private land; and
								(IV)on the south, by
			 Forest Service Road 210; and
								(ii)including the
			 lower reaches of Bear Creek.
							(G)The lewis run
			 special areaCertain land in the Allegheny National Forest,
			 Bradford Ranger District, McKean County, totaling approximately 500 acres, and
			 comprised of Allegheny National Forest land north and east of Forest Service
			 Road 312.3, including land known as the Lewis Run Natural Area
			 and consisting of land within Compartment 466, Stands 1–3, 5–8, 10–14, and
			 18–27.
						(H)The mill creek
			 special areaCertain land in the Allegheny National Forest,
			 Marienville Ranger District, Elk County, totaling approximately 2,000 acres,
			 and comprised of Allegheny National Forest land within a 1-mile radius of the
			 confluence of Red Mill Run and Big Mill Creek and known as the Mill
			 Creek Natural Area.
						(I)The millstone
			 creek special areaCertain land in the Allegheny National Forest,
			 Marienville Ranger District, Forest County, totaling approximately 30,000
			 acres, and comprised of Allegheny National Forest land bounded—
							(i)on
			 the north, by State Route 66;
							(ii)on
			 the northeast, by Forest Service Road 226;
							(iii)on
			 the east, by Forest Service Roads 130, 774, and 228;
							(iv)on
			 the southeast, by State Road 3002 and Forest Service Road 189;
							(v)on
			 the south, by the Clarion River; and
							(vi)on
			 the southwest, west, and northwest, by private land.
							(J)The minister
			 creek special areaCertain land in the Allegheny National Forest,
			 Bradford Ranger District, Warren County, totalling approximately 6,600 acres,
			 and comprised of Allegheny National Forest land bounded—
							(i)on
			 the north, by a snowmobile trail;
							(ii)on
			 the east, by Minister Road;
							(iii)on
			 the south, by State Route 666 and private land;
							(iv)on
			 the southwest, by Forest Service Road 420; and
							(v)on
			 the west, by warrants 3109 and 3014.
							(K)The muzette
			 special areaCertain land in the Allegheny National Forest,
			 Marienville Ranger District, Forest County, totaling approximately 325 acres,
			 and comprised of Allegheny National Forest land bounded—
							(i)on
			 the west, by 79°16′ longitude, approximately;
							(ii)on
			 the north, by Forest Service Road 561;
							(iii)on
			 the east, by Forest Service Road 212; and
							(iv)on
			 the south, by private land.
							(L)The sugar run
			 special areaCertain land in the Allegheny National Forest,
			 Bradford Ranger District, McKean County, totaling approximately 8,800 acres,
			 and comprised of Allegheny National Forest land bounded—
							(i)on
			 the north, by State Route 346 and private land;
							(ii)on
			 the east, by Forest Service Road 137; and
							(iii)on
			 the south and west, by State Route 321.
							(M)The tionesta
			 special areaCertain land in the Allegheny National Forest,
			 Bradford and Marienville Ranger Districts, Elk, Forest, McKean, and Warren
			 Counties, totalling approximately 27,000 acres, and comprised of Allegheny
			 National Forest land bounded—
							(i)on
			 the west, by private land and State Route 948;
							(ii)on
			 the northwest, by Forest Service Road 258;
							(iii)on
			 the north, by Hoffman Farm Recreation Area and Forest Service Road 486;
							(iv)on
			 the northeast, by private land and State Route 6;
							(v)on
			 the east, by private land south to Forest Road 133, then by snowmobile trail
			 from Forest Road 133 to Windy City, then by private land and Forest Road 327 to
			 Russell City; and
							(vi)on
			 the southwest, by State Routes 66 and 948.
							(19)South
			 Carolina
						(A)Big shoals,
			 South Carolina areaCertain land in the Sumter National Forest,
			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 2,000
			 acres, known as Big Shoals, South Carolina Area, 15 miles south
			 of Highlands, North Carolina.
						(B)Brasstown creek,
			 South Carolina areaCertain land in the Sumter National Forest,
			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 3,500
			 acres, known as Brasstown Creek, South Carolina Area,
			 approximately 15 miles west of Westminster, South Carolina.
						(C)ChaugaCertain
			 land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee
			 County, totaling approximately 16,000 acres, known as Chauga,
			 approximately 10 miles west of Walhalla, South Carolina.
						(D)Dark
			 BottomsCertain land in the Sumter National Forest, Andrew
			 Pickens Ranger District, in Oconee County, totaling approximately 4,000 acres,
			 known as Dark Bottoms, approximately 10 miles northwest of
			 Westminster, South Carolina.
						(E)Ellicott rock
			 extension, South Carolina areaCertain land in the Sumter
			 National Forest, Andrew Pickens Ranger District, in Oconee County, totaling
			 approximately 2,000 acres, known as Ellicott Rock Extension, South
			 Carolina Area, located approximately 10 miles south of Cashiers, North
			 Carolina.
						(F)Five Falls,
			 South Carolina areaCertain land in the Sumter National Forest,
			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 3,500
			 acres, known as Five Falls, South Carolina Area, approximately
			 10 miles southeast of Clayton, Georgia.
						(G)Persimmon
			 MountainCertain land in the Sumter National Forest, Andrew
			 Pickens Ranger District, in Oconee County, totaling approximately 7,000 acres,
			 known as Persimmon Mountain, approximately 12 miles south of
			 Cashiers, North Carolina.
						(H)Rock gorge,
			 South Carolina areaCertain land in the Sumter National Forest,
			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 2,000
			 acres, known as Rock Gorge, South Carolina Area, 12 miles
			 southeast of Highlands, North Carolina.
						(I)TamasseeCertain
			 land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee
			 County, totaling approximately 5,500 acres, known as Tamassee,
			 approximately 10 miles north of Walhalla, South Carolina.
						(J)Thrift’s ferry,
			 South Carolina areaCertain land in the Sumter National Forest,
			 Andrew Pickens Ranger District, in Oconee County, totaling approximately 5,000
			 acres, known as Thrift’s Ferry, South Carolina Area, 10 miles
			 east of Clayton, Georgia.
						(20)South
			 Dakota
						(A)Black Fox
			 AreaCertain land in the Black Hills National Forest, totaling
			 approximately 12,400 acres, located in the upper reaches of the Rapid Creek
			 watershed, known as the Black Fox Area, and roughly
			 bounded—
							(i)on
			 the north, by FDR 206;
							(ii)on
			 the south, by the steep slopes north of Forest Road 231; and
							(iii)on
			 the west, by a fork of Rapid Creek.
							(B)Breakneck
			 AreaCertain land in the Black Hills National Forest, totaling
			 6,700 acres, located along the northeast edge of the Black Hills in the
			 vicinity of the Black Hills National Cemetery and the Bureau of Land
			 Management’s Fort Meade Recreation Area, known as the Breakneck
			 Area, and generally—
							(i)bounded by Forest
			 Roads 139 and 169 on the north, west, and south; and
							(ii)demarcated along
			 the eastern and western boundaries by the ridge-crests dividing the
			 watershed.
							(C)Norbeck
			 PreserveCertain land in the Black Hills National Forest,
			 totaling approximately 27,766 acres, known as the Norbeck
			 Preserve, and encompassed approximately by a boundary that, starting at
			 the southeast corner—
							(i)runs
			 north along FDR 753 and United States Highway Alt. 16, then along SD 244 to the
			 junction of Palmer Creek Road, which serves generally as a northwest
			 limit;
							(ii)heads south from
			 the junction of Highways 87 and 89;
							(iii)runs southeast
			 along Highway 87; and
							(iv)runs
			 east back to FDR 753, excluding a corridor of private land along FDR
			 345.
							(D)Pilger Mountain
			 AreaCertain land in the Black Hills National Forest, totaling
			 approximately 12,600 acres, known as the Pilger Mountain Area,
			 located in the Elk Mountains on the southwest edge of the Black Hills, and
			 roughly bounded—
							(i)on
			 the east and northeast, by Forest Roads 318 and 319;
							(ii)on
			 the north and northwest, by Road 312; and
							(iii)on
			 the southwest, by private land.
							(E)Stagebarn
			 CanyonsCertain land in the Black Hills National Forest, known as
			 Stagebarn Canyons, totaling approximately 7,300 acres,
			 approximately 10 miles west of Rapid City, South Dakota.
						(21)Tennessee
						(A)Bald Mountains
			 cluster, Tennessee areasCertain land in the Nolichucky and Unaka
			 Ranger Districts of the Cherokee National Forest, in Cocke County, Green
			 County, Washington County, and Unicoi County, totaling approximately 46,133
			 acres, known as the Bald Mountains Cluster, Tennessee Areas, and
			 comprised of 10 parcels known as Laurel Hollow Mountain,
			 Devil’s Backbone, Laurel Mountain, Walnut
			 Mountain, Wolf Creek, Meadow Creek
			 Mountain, Brush Creek Mountain, Paint
			 Creek, Bald Mountain, and Sampson Mountain
			 Extension, located near the towns of Newport, Hot Springs, Greeneville,
			 and Erwin.
						(B)Big Frog/Cohutta
			 ClusterCertain land in the Cherokee National Forest, in Polk
			 County, Ocoee Ranger District, Hiwassee Ranger District, and Tennessee Ranger
			 District, totaling approximately 28,800 acres, known as the Big
			 Frog/Cohutta Cluster, comprised of 4 parcels known as Big Frog
			 Extensions, Little Frog Extensions, Smith
			 Mountain, and Rock Creek, located near the towns of
			 Copperhill, Ducktown, Turtletown, and Benton.
						(C)Citico Creek
			 Watershed Cluster Tennessee AreasCertain land in the Tellico
			 Ranger District of the Cherokee National Forest, in Monroe County, totaling
			 approximately 14,256 acres, known as the Citico Creek Watershed Cluster,
			 Tennessee Areas, comprised of 4 parcels known as Flats
			 Mountain, Miller Ridge, Cowcamp Ridge,
			 and Joyce Kilmer-Slickrock Extension, near the town of Tellico
			 Plains.
						(D)Iron Mountains
			 ClusterCertain land in the Cherokee National Forest, Watauga
			 Ranger District, totaling approximately 58,090 acres, known as the Iron
			 Mountains Cluster, comprised of 8 parcels known as Big Laurel
			 Branch Addition, Hickory Flat Branch, Flint
			 Mill, Lower Iron Mountain, Upper Iron
			 Mountain, London Bridge, Beaverdam Creek,
			 and Rodgers Ridge, located near the towns of Bristol and
			 Elizabethton, in Sullivan County and Johnson County.
						(E)Northern unicoi
			 mountains clusterCertain land in the Tellico Ranger District of
			 the Cherokee National Forest, in Monroe County, totaling approximately 30,453
			 acres, known as the Northern Unicoi Mountain Cluster, comprised
			 of 4 parcels known as Bald River Gorge Extension, Upper
			 Bald River, Sycamore Creek, and Brushy
			 Ridge, near the town of Tellico Plains.
						(F)Roan Mountain
			 ClusterCertain land in the Cherokee National Forest, Unaka and
			 Watauga Ranger Districts, totaling approximately 23,725 acres known as the
			 Roan Mountain Cluster, comprised of 7 parcels known as
			 Strawberry Mountain, Highlands of Roan,
			 Ripshin Ridge, Doe River Gorge Scenic Area,
			 White Rocks Mountain, Slide Hollow and
			 Watauga Reserve, approximately 8 to 20 miles south of the town
			 of Elizabethton, in Unicoi County, Carter County, and Johnson County.
						(G)Southern Unicoi
			 Mountains ClusterCertain land in the Hiwassee Ranger District of
			 the Cherokee National Forest, in Polk County, Monroe County, and McMinn County,
			 totaling approximately 11,251 acres, known as the Southern Unicoi
			 Mountains Cluster, comprised of 3 parcels known as Gee Creek
			 Extension, Coker Creek, and Buck Bald,
			 near the towns of Etowah, Benton, and Turtletown.
						(H)Unaka mountains
			 cluster, Tennessee areasCertain land in the Cherokee National
			 Forest, Unaka Ranger District, totaling approximately 15,669 acres, known as
			 the Unaka Mountains Cluster, Tennessee Areas, comprised of 3
			 parcels known as Nolichucky, Unaka Mountain
			 Extension, and Stone Mountain, approximately 8 miles
			 from Erwin, in Unicoi County and Carter County.
						(22)Texas: Longleaf
			 RidgeCertain land in the Angelina National Forest, in Jasper
			 County and Angelina County, totaling approximately 30,000 acres, generally
			 known as Longleaf Ridge, and bounded—
						(A)on the west, by
			 Upland Island Wilderness Area;
						(B)on the south, by
			 the Neches River; and
						(C)on the northeast,
			 by Sam Rayburn Reservoir.
						(23)Vermont
						(A)Glastenbury
			 AreaCertain land in the Green Mountain National Forest, totaling
			 approximately 35,000 acres, located 3 miles northeast of Bennington, generally
			 known as the Glastenbury Area, and bounded—
							(i)on
			 the north, by Kelly Stand Road;
							(ii)on
			 the east, by Forest Road 71;
							(iii)on
			 the south, by Route 9; and
							(iv)on
			 the west, by Route 7.
							(B)Lamb
			 BrookCertain land in the Green Mountain National Forest,
			 totaling approximately 5,500 acres, located 3 miles southwest of Wilmington,
			 generally known as Lamb Brook, and bounded—
							(i)on
			 the west, by Route 8;
							(ii)on
			 the south, by Route 100;
							(iii)on
			 the north, by Route 9; and
							(iv)on
			 the east, by land owned by New England Power Company.
							(C)Robert Frost
			 Mountain AreaCertain land in the Green Mountain National Forest,
			 totaling approximately 8,500 acres, known as Robert Frost Mountain
			 Area, located northeast of Middlebury, consisting of the Forest Service
			 land bounded—
							(i)on
			 the west, by Route 116;
							(ii)on
			 the north, by Bristol Notch Road;
							(iii)on
			 the east, by Lincoln/Ripton Road; and
							(iv)on
			 the south, by Route 125.
							(24)Virginia
						(A)Bear
			 CreekCertain land in the Jefferson National Forest, Wythe Ranger
			 District, known as Bear Creek, north of Rural Retreat, in Smyth
			 County and Wythe County.
						(B)Cave
			 SpringsCertain land in the Jefferson National Forest, Clinch
			 Ranger District, totaling approximately 3,000 acres, known as Cave
			 Springs, between State Route 621 and the North Fork of the Powell
			 River, in Lee County.
						(C)Dismal
			 CreekCertain land totaling approximately 6,000 acres, in the
			 Jefferson National Forest, Blacksburg Ranger District, known as Dismal
			 Creek, north of State Route 42, in Giles County and Bland
			 County.
						(D)Stone Coal
			 CreekCertain land in the Jefferson National Forest, New Castle
			 Ranger District, totaling approximately 2,000 acres, known as Stone Coal
			 Creek, in Craig County and Botentourt County.
						(E)White oak ridge:
			 terrapin mountainCertain land in the Glenwood Ranger District of
			 the Jefferson National Forest, known as White Oak Ridge—Terrapin
			 Mountain, totaling approximately 8,000 acres, east of the Blue Ridge
			 Parkway, in Botentourt County and Rockbridge County.
						(F)Whitetop
			 MountainCertain land in the Jefferson National Forest, Mt.
			 Rodgers Recreation Area, totaling 3,500 acres, known as Whitetop
			 Mountain, in Washington County, Smyth County, and Grayson
			 County.
						(G)Wilson
			 MountainCertain land known as Wilson Mountain, in
			 the Jefferson National Forest, Glenwood Ranger District, totaling approximately
			 5,100 acres, east of Interstate 81, in Botentourt County and Rockbridge
			 County.
						(H)FeathercampCertain
			 land in the Mt. Rodgers Recreation Area of the Jefferson National Forest,
			 totaling 4,974 acres, known as Feathercamp, located northeast of
			 the town of Damascus and north of State Route 58 on the Feathercamp ridge, in
			 Washington County.
						(25)Wisconsin
						(A)Flynn
			 LakeCertain land in the Chequamegon-Nicolet National Forest,
			 Washburn Ranger District, totaling approximately 5,700 acres, known as
			 Flynn Lake, in the Flynn Lake semi-primitive nonmotorized area,
			 in Bayfield County.
						(B)Ghost Lake
			 ClusterCertain land in the Chequamegon-Nicolet National Forest,
			 Great Divide Ranger District, totaling approximately 6,000 acres, known as
			 Ghost Lake Cluster, including 5 parcels known as Ghost
			 Lake, Perch Lake, Lower Teal River,
			 Foo Lake, and Bulldog Springs, in Sawyer
			 County.
						(C)Lake Owens
			 ClusterCertain land in the Chequamegon-Nicolet National Forest,
			 Great Divide and Washburn Ranger Districts, totaling approximately 3,600 acres,
			 known as Lake Owens Cluster, comprised of parcels known as
			 Lake Owens, Eighteenmile Creek, Northeast
			 Lake, and Sugarbush Lake, in Bayfield County.
						(D)Medford
			 ClusterCertain land in the Chequamegon-Nicolet National Forest,
			 Medford-Park Falls Ranger District, totaling approximately 23,000 acres, known
			 as the Medford Cluster, comprised of 12 parcels known as
			 County E Hardwoods, Silver Creek/Mondeaux River
			 Bottoms, Lost Lake Esker, North and South Fork
			 Yellow Rivers, Bear Creek, Brush Creek,
			 Chequamegon Waters, John’s and Joseph Creeks,
			 Hay Creek Pine-Flatwoods, 558 Hardwoods,
			 Richter Lake, and Lower Yellow River, in Taylor
			 County.
						(E)Park Falls
			 ClusterCertain land in the Chequamegon-Nicolet National Forest,
			 Medford-Park Falls Ranger District, totaling approximately 23,000 acres, known
			 as Park Falls Cluster, comprised of 11 parcels known as
			 Sixteen Lakes, Chippewa Trail, Tucker and
			 Amik Lakes, Lower Rice Creek, Doering
			 Tract, Foulds Creek, Bootjack Conifers,
			 Pond, Mud and Riley Lake Peatlands, Little
			 Willow Drumlin, and Elk River, in Price County and Vilas
			 County.
						(F)Penokee Mountain
			 ClusterCertain land in the Chequamegon-Nicolet National Forest,
			 Great Divide Ranger District, totaling approximately 23,000 acres, known as
			 Penokee Mountain Cluster, comprised of—
							(i)the
			 Marengo River and Brunsweiler River semi-primitive nonmotorized areas;
			 and
							(ii)parcels known as
			 St. Peters Dome, Brunsweiler River Gorge,
			 Lake Three, Hell Hole Creek, and North
			 Country Trail Hardwoods, in Ashland County and Bayfield County.
							(G)Southeast Great
			 Divide ClusterCertain land in the Chequamegon-Nicolet National
			 Forest, Medford Park Falls Ranger District, totaling approximately 25,000
			 acres, known as the Southeast Great Divide Cluster, comprised of
			 parcels known as Snoose Lake, Cub Lake,
			 Springbrook Hardwoods, Upper Moose River,
			 East Fork Chippewa River, Upper Torch River,
			 Venison Creek, Upper Brunet River, Bear
			 Lake Slough, and Noname Lake, in Ashland County and
			 Sawyer County.
						(H)Diamond Roof
			 ClusterCertain land in the Chequamegon-Nicolet National Forest,
			 Lakewood-Laona Ranger District, totaling approximately 6,000 acres, known as
			 Diamond Roof Cluster, comprised of 4 parcels known as
			 McCaslin Creek, Ada Lake, Section 10
			 Lake, and Diamond Roof, in Forest County, Langlade
			 County, and Oconto County.
						(I)Argonne Forest
			 ClusterCertain land in the Chequamegon-Nicolet National Forest,
			 Eagle River-Florence Ranger District, totaling approximately 12,000 acres,
			 known as Argonne Forest Cluster, comprised of parcels known as
			 Argonne Experimental Forest, Scott Creek,
			 Atkins Lake, and Island Swamp, in Forest
			 County.
						(J)Bonita
			 GradeCertain land in the Chequamegon-Nicolet National Forest,
			 Lakewood-Laona Ranger District, totaling approximately 1,200 acres, known as
			 Bonita Grade, comprised of parcels known as Mountain
			 Lakes, Temple Lake, Second South Branch,
			 First South Branch, and South Branch Oconto
			 River, in Langlade County.
						(K)Franklin and
			 Butternut Lakes ClusterCertain land in the Chequamegon-Nicolet
			 National Forest, Eagle River-Florence Ranger District, totaling approximately
			 12,000 acres, known as Franklin and Butternut Lakes Cluster,
			 comprised of 8 parcels known as Bose Lake Hemlocks, Luna
			 White Deer, Echo Lake, Franklin and Butternut
			 Lakes, Wolf Lake, Upper Ninemile,
			 Meadow, and Bailey Creeks, in Forest County and
			 Oneida County.
						(L)Lauterman Lake and
			 Kieper CreekCertain land in the Chequamegon-Nicolet National
			 Forest, Eagle River-Florence Ranger District, totaling approximately 2,500
			 acres, known as Lauterman Lake and Kieper Creek, in Florence
			 County.
						(26)Wyoming: Sand
			 Creek Area
						(A)In
			 generalCertain land in the Black Hills National Forest, totaling
			 approximately 8,300 acres known as the Sand Creek area, located
			 in Crook County, in the far northwest corner of the Black Hills.
						(B)BoundaryBeginning
			 in the northwest corner and proceeding counterclockwise, the boundary for the
			 Sand Creek Area roughly follows—
							(i)forest Roads 863,
			 866, 866.1B;
							(ii)a
			 line linking forest roads 866.1B and 802.1B;
							(iii)forest road
			 802.1B;
							(iv)forest road
			 802.1;
							(v)an
			 unnamed road;
							(vi)Spotted Tail
			 Creek (excluding all private land);
							(vii)forest road
			 829.1;
							(viii)a
			 line connecting forest roads 829.1 and 864;
							(ix)forest road
			 852.1; and
							(x)a
			 line connecting forest roads 852.1 and 863.
							(d)Committee of
			 scientists
					(1)EstablishmentThe
			 Secretaries concerned shall appoint a committee consisting of scientists
			 who—
						(A)are not officers
			 or employees of the Federal Government;
						(B)are not officers
			 or employees of any entity engaged in whole or in part in the production of
			 wood or wood products; and
						(C)have not
			 contracted with or represented any entity described in subparagraph (A) or (B)
			 in a period beginning 5 years before the date on which the scientist is
			 appointed to the committee.
						(2)Recommendations
			 for additional special areasNot later than 2 years of the date
			 of the enactment of this Act, the committee shall provide Congress with
			 recommendations for additional special areas.
					(3)Candidate
			 areasCandidate areas for recommendation as additional special
			 areas shall have outstanding biological values that are exemplary on a local,
			 regional, and national level, including the presence of—
						(A)threatened or
			 endangered species of plants or animals;
						(B)rare or endangered
			 ecosystems;
						(C)key habitats
			 necessary for the recovery of endangered or threatened species;
						(D)recovery or
			 restoration areas of rare or underrepresented forest ecosystems;
						(E)migration
			 corridors;
						(F)areas of
			 outstanding biodiversity;
						(G)old growth
			 forests;
						(H)commercial
			 fisheries; and
						(I)sources of clean
			 water such as key watersheds.
						(4)Governing
			 principleThe committee shall adhere to the principles of
			 conservation biology in identifying special areas based on biological
			 values.
					204.Restrictions on
			 management activities in Ancient forests, roadless areas, watershed protection
			 areas, and special areas
				(a)Restriction of
			 management activities in Ancient forestsOn Federal land located
			 in Ancient forests—
					(1)no
			 roads shall be constructed or reconstructed;
					(2)no extractive
			 logging shall be permitted; and
					(3)no improvements
			 for the purpose of extractive logging shall be permitted.
					(b)Restriction of
			 management activities in roadless areasOn Federal land located
			 in roadless areas (except military installations)—
					(1)no roads shall be
			 constructed or reconstructed;
					(2)no extractive
			 logging shall be permitted except of non-native invasive tree species, in which
			 case the limitations on logging in title I shall apply; and
					(3)no improvements
			 for the purpose of extractive logging shall be permitted.
					(c)Restriction of
			 management activities in watershed protection areasOn Federal
			 land located in watershed protection areas—
					(1)no roads shall be
			 constructed or reconstructed;
					(2)no extractive
			 logging shall be permitted except of non-native invasive tree species, in which
			 case the limitations on logging in title I shall apply; and
					(3)no improvements
			 for the purpose of extractive logging shall be permitted.
					(d)Restriction of
			 management activities in special areasOn Federal land located in
			 special areas—
					(1)no roads shall be
			 constructed or reconstructed;
					(2)no extractive
			 logging shall be permitted except of non-native invasive tree species, in which
			 case the limitations on logging in title I shall apply; and
					(3)no improvements
			 for the purpose of extractive logging shall be permitted.
					(e)Maintenance of
			 existing roads
					(1)In
			 generalExcept as provided in paragraph (2), the restrictions
			 described in subsection (a) shall not prohibit the maintenance of an improved
			 road, or any road accessing private inholdings.
					(2)Abandoned
			 RoadsAny road that the Secretary determines to have been
			 abandoned before the date of enactment of this Act shall not be maintained or
			 reconstructed.
					(f)Enforcement
					(1)FindingCongress
			 finds that all people of the United States are injured by actions on land to
			 which this section applies.
					(2)PurposeThe
			 purpose of this subsection is to foster the widest possible enforcement of this
			 section.
					(3)Federal
			 enforcementThe Secretary and the Attorney General of the United
			 States shall enforce this section against any person that violates this
			 section.
					(4)Citizen
			 suits
						(A)In
			 generalA citizen harmed by a violation of this section may
			 enforce this section by bringing a civil action for a declaratory judgment, a
			 temporary restraining order, an injunction, statutory damages, or other remedy
			 against any alleged violator, including the United States, in any district
			 court of the United States.
						(B)Judicial
			 reliefIf a district court of the United States determines that a
			 violation of this section has occurred, the district court—
							(i)shall impose a
			 damage award of not less than $5,000;
							(ii)may
			 issue 1 or more injunctions or other forms of equitable relief; and
							(iii)shall award to
			 each prevailing party the reasonable costs of bringing the action, including
			 attorney’s fees, witness fees, and other necessary expenses.
							(C)Standard of
			 proofThe standard of proof in all actions under this paragraph
			 shall be the preponderance of the evidence.
						(D)TrialA
			 trial for any action under this section shall be de novo.
						(E)Payment of
			 damages
							(i)Non-federal
			 violatorA damage award under subparagraph (B)(i) shall be paid
			 by a non-Federal violator or violators designated by the court to the
			 Treasury.
							(ii)Federal
			 violator
								(I)In
			 generalNot later than 40 days after the date on which judgment
			 is rendered, a damage award under subparagraph (B)(i) for which the United
			 States is determined to be liable shall be paid from the Treasury, as provided
			 under section 1304 of title 31, United States Code, to the person or persons
			 designated to receive the damage award.
								(II)Use of damage
			 awardA damage award described under subclause (I) shall be used
			 by the recipient to protect or restore native biodiversity on Federal land or
			 on land adjoining Federal land.
								(III)Court
			 costsAny award of costs of litigation and any award of attorney
			 fees shall be paid by a Federal violator not later than 40 days after the date
			 on which judgment is rendered.
								(5)Waiver of
			 sovereign immunity
						(A)In
			 generalThe United States (including agents and employees of the
			 United States) waives its sovereign immunity in all respects in all actions
			 under this section.
						(B)NoticeNo
			 notice is required to enforce this subsection.
						IIIEffective
			 date
			301.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on the date of enactment of this
			 Act.
			302.Effect on
			 existing contractsThis Act
			 and the amendments made by this Act shall not apply to any contract for the
			 sale of timber that was entered into on or before the date of enactment of this
			 Act.
			303.Wilderness Act
			 exclusionThis Act and the
			 amendments made by this Act shall not apply to any Federal wilderness area
			 designated under the Wilderness Act (16 U.S.C. 1131 et seq.).
			IVGiant
			 sequoia national monument
			401.FindingsCongress finds that—
				(1)in accordance with
			 section 2 of the Act of June 8, 1906 (16 U.S.C. 431), the Giant Sequoia
			 National Monument was established by Presidential Proclamation number 7295,
			 dated April 15, 2000 (65 Fed. Reg. 24095);
				(2)the Proclamation
			 provided the following: The rich and varied landscape of the Giant
			 Sequoia National Monument holds a diverse array of scientific and historic
			 resources. Magnificent groves of towering giant sequoias, the world’s largest
			 trees, are interspersed within a great belt of coniferous forest, jeweled with
			 mountain meadows. Bold granitic domes and spires, and plunging gorges, texture
			 the landscape. The area’s elevation climbs from about 1,600 to 10,365 feet over
			 a distance of only a few miles, capturing an extraordinary number of habitats
			 within a relatively small area. This spectrum of ecosystems is home to a
			 diverse array of plants and animals, many of which are rare or endemic to the
			 southern Sierra Nevada. The monument embraces limestone caverns and holds
			 unique paleological resources documenting tens of thousands of years of
			 ecosystem change. The monument also has many archaeological sites recording
			 Native American occupation and adaptations to this complex landscape, and
			 historic commercial exploitation of the giant sequoias. The monument provides
			 exemplary opportunities for biologists, geologists, paleontologists,
			 archaeologists, and historians to study these objects.;
				(3)the various
			 ecosystems cited as the basis for establishment of the Monument—
					(A)extend beyond the
			 existing boundaries of the Monument; and
					(B)encompass the
			 fragile and extremely diverse southern Sierra Nevada bioregion and the
			 overlapping Mohave ecosystem;
					(4)to protect all the
			 ecosystems and objects described in the Proclamation, the boundaries of the
			 Monument must be extended to provide for watershed integrity, seasonal wildlife
			 migrations, and other benefits;
				(5)even though the
			 primary reason for establishing the Monument was to rescue the area from the
			 effects of road building and severe logging implemented by the Forest Service,
			 the Proclamation left the Monument under the jurisdiction of the Chief of the
			 Forest Service;
				(6)the Proclamation
			 provides the following: No portion of the Monument shall be considered
			 to be suited for timber production, and no part of the Monument shall be used
			 in a calculation or provision of a sustained yield of timber from the Sequoia
			 National Forest.;
				(7)the final
			 environmental impact statement for a management plan for the Monument prepared
			 by the Forest Service would continue the widespread felling of forests in the
			 Monument in direct contravention of the intent and text of the
			 Proclamation;
				(8)the Proclamation
			 provided that [t]hese forests [in the Monument] need restoration to
			 counteract the effects of a century of fire suppression and
			 logging;
				(9)throughout the
			 history of the Forest Service, the Forest Service has been focused on the
			 logging of public land for the purpose of selling timber;
				(10)because of this
			 emphasis on logging and for other reasons, the National Park Service would be
			 better able to manage the Monument than the Forest Service;
				(11)the National Park
			 Service manages 73 national monuments, most of which were originally under the
			 jurisdiction of the Forest Service and were later transferred to the National
			 Park System by an Act of Congress or by Executive Order;
				(12)for example, in
			 1933 President Herbert Hoover and President Franklin D. Roosevelt gave the
			 National Park Service jurisdiction over all 16 national monuments that were not
			 already units of the National Park System;
				(13)in most cases,
			 national monuments established by presidential proclamation and assigned to the
			 Forest Service or other Federal agencies have been ultimately transferred to
			 the Secretary of the Interior, to be managed by the National Park
			 Service;
				(14)in a number of
			 cases, Congress has eventually converted national monuments under the
			 jurisdiction of the National Park Service into national parks;
				(15)national
			 monuments that were converted into national parks include the Grand Canyon
			 National Park, Olympic National Park, and Death Valley National Park;
				(16)Congress has
			 converted large areas of national forests into some of the national parks and
			 national monuments most cherished by the people of the United States;
				(17)prominent
			 examples of conversions in the region of the Monument are—
					(A)Kings Canyon
			 National Park, which was created out of the Sierra National Forest and Sequoia
			 National Forest in 1940;
					(B)the major eastward
			 extension doubling the size of Sequoia National Park in 1926, with land for the
			 addition being taken from the Sequoia National Forest; and
					(C)the Mineral King
			 addition to the Sequoia National Park in 1978, with land for the addition being
			 taken from Sequoia National Forest;
					(18)the Monument has
			 more acres of sequoia groves than are contained in Sequoia, Kings Canyon,
			 Yosemite, and Calaveras Big Tree, which are the only national parks and State
			 parks in which sequoias occur;
				(19)the largest tree
			 in the world may still await discovery in some remote area of the
			 Monument;
				(20)to save the
			 ecological integrity of the Monument, it is essential that the approximately
			 40,640 acres of land between the Western Divide (commonly known as the
			 Greenhorn Mountains) and the center line of the Kern River,
			 south to the boundary line between Tulare and Kern counties, be included in the
			 monument;
				(21)Sequoia National
			 Forest land, north of Sequoia National Park, should be added to the Sierra
			 National Forest, which adjoins the Sierra National Forest on the north;
				(22)for reasons of
			 accessibility, economy, and general efficiency of operation, the remaining
			 Sequoia National Forest territory south of Sequoia National Park belongs in the
			 Inyo National Forest, which already shares the Golden Trout Wilderness with the
			 Sequoia National Forest; and
				(23)the overlapping
			 jurisdiction with respect to the Sequoia National Forest territory results in
			 needlessly wasteful management procedures.
				402.DefinitionsIn this title:
				(1)Advisory
			 boardThe term Advisory Board means the Giant
			 Sequoia National Monument Advisory Board established under section
			 404(d)(1).
				(2)Management
			 planThe term management plan means the management
			 plan for the Monument required by the Proclamation.
				(3)MonumentThe
			 term Monument means the Giant Sequoia National Monument
			 established by the Proclamation.
				(4)ProclamationThe
			 term Proclamation means the Presidential Proclamation number
			 7295, dated April 15, 2000 (65 Fed. Reg. 24095).
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the National Park Service.
				(6)SuperintendentThe
			 term Superintendent means the Superintendent of the Monument
			 appointed under section 404(c).
				403.Additions to
			 Giant Sequoia National Monument
				(a)In
			 generalThere is added to the
			 Monument—
					(1)the approximately 40,640 acres of land
			 between the Western Divide (commonly known as the Greenhorn
			 Mountains) and the center line of the Kern River, south to the boundary
			 line between Tulare and Kern counties; and
					(2)the Jenny Lakes Wilderness.
					(b)Boundary
			 revisionThe boundary of the Monument is revised to reflect the
			 addition of the land to the Monument under subsection (a).
				404.Transfer of
			 administrative jurisdiction over the Giant Sequoia National Monument
				(a)In
			 generalAdministrative
			 jurisdiction over the Monument is transferred from the Secretary of Agriculture
			 to the Secretary.
				(b)Applicable
			 lawThe Monument shall be
			 administered in accordance with the Proclamation, except that any deliberations
			 of the Chief of the Forest Service with respect to management of the Monument
			 shall be set aside.
				(c)SuperintendentThe Secretary shall appoint a
			 Superintendent for the Monument to administer the Monument.
				(d)Advisory
			 board
					(1)In
			 generalThe Superintendent
			 shall establish an advisory board, to be known as the Giant Sequoia
			 National Monument Advisory Board, comprised of 9 members, to be
			 appointed by the Superintendent.
					(2)Prohibition on
			 federal government employmentMembers of the Advisory Board shall
			 not be employees of the Federal Government.
					(3)Terms
						(A)In
			 generalA member of the Advisory Board shall serve for a term of
			 not more than 4 years.
						(B)IntervalsThe
			 Superintendent shall appoint members of the Advisory Board in a manner that
			 allows the terms of the members to expire at staggered intervals.
						(4)DutiesThe
			 Advisory Board shall—
						(A)assist in the
			 preparation of the management plan; and
						(B)provide
			 recommendations with respect to the management of the Monument.
						(5)ProceduresThe Superintendent shall establish
			 procedures and standards for the Advisory Board.
					(6)Open
			 meetingsMeetings of the
			 Advisory Board shall be open to the public.
					(e)HeadquartersThe headquarters for the Monument shall be
			 located at the National Park Service facility at Three Rivers, California,
			 which is the headquarters of Sequoia National Park and Kings Canyon National
			 Park.
				(f)Visitor
			 centersVisitors centers for
			 the Monument shall be located at—
					(1)Grant Grove Visitor Center in Kings Canyon
			 National Park;
					(2)Springville, the principal entrance to the
			 west side of the southern unit of the Monument; and
					(3)Kernville.
					405.Additions to
			 the Sierra National Forest and Inyo National Forest
				(a)Sierra national
			 forest
					(1)In
			 generalThe portion of the Sequoia National Forest located north
			 of Sequoia National Park that is not included in the Monument is added to the
			 Sierra National Forest.
					(2)Boundary
			 revisionThe boundary of the Sequoia National Forest is adjusted
			 to include the land added by paragraph (1).
					(b)Inyo national
			 forest
					(1)In
			 generalThe portion of the Sequoia National Forest south of
			 Sequoia National Park that is not included in the Monument is added to the Inyo
			 National Forest.
					(2)Boundary
			 revisionThe boundary of the Inyo National Forest is adjusted to
			 include the land added by paragraph (1).
					406.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out sections
			 404 and 405.
			
